Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
	Chad Rink called to discuss additional amendments to correct typographical errors and lack of antecedent basis with the amended claims.  The corrections are incorporated in the amendment below and an interview summary attached.  

Allowable Subject Matter
Claims 1, 3, 5-8, 10-12, 14-15, 27-35 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Rink on 10/22/2021.

The application has been amended as follows: 
Claim 1, line 12 is amended to insert the phrase “is pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose that” after the words “polymer compound” and before the words “dissolves by”.
Claim 1, lines 14 is amended to insert the phrase “by moistening the multilayer nanofiber sheet with a lotion,” after the words “porous layer” and before the words “thereby allowing”.
Claim 27, line 3 is amended to insert the phrase “of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose;” after the words “polymer compound” and before the words “a substrate layer”.
Claim 27, line 14 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 27, line 16 is amended to delete the words “liquid substance” and replace with the word “the lotion”.
Claim 28, lines 3 is amended to insert the phrase “of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose,” after the words “polymer compound” and before the words “a substrate layer”.

Claim 28, lines 19 is amended to insert the phrase “of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose,” after the words “polymer compound” and before the words “a substrate layer”.
Claim 28, line 27 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 28, line 31 is amended to delete the words “liquid substance” and replace with the word “the lotion”.
Claim 29, lines 3 is amended to insert the phrase “of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose,” after the words “polymer compound” and before the words “a substrate layer”.
Claim 29, line 12 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 29, line 18 is amended to delete the words “liquid substance” and replace with the word “lotion”.
of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose,” after the words “polymer compound” and before the words “a substrate layer”.
Claim 29, line 31 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 29, line 36 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 29, line 39 is amended to delete the words “liquid substance” and replace with the word “the lotion”.
Claim 30, lines 3 is amended to insert the phrase “of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose,” after the words “polymer compound” and before the words “a substrate layer”.
Claim 30, line 12 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 30, lines 19 is amended to insert the phrase “of pullulan, mucopolysaccharide, pectin, xylan, lignin, glucomannan, galacturonic acid, psyllium seed gum, tamarind seed gum, gum arabic, tragacanth gum, water-soluble soybean polysaccharides, alginic acid, carrageenan, laminaran, agar (agarose), fucoidan, or methyl cellulose,” after the words “polymer compound” and before the words “a substrate layer”.
Claim 30, line 28 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 30, line 33 is amended to delete the words “liquid substance” and replace with the word “the lotion”.
Claim 31, line 6 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 31, line 12 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 31, line 20 is amended to delete the words “liquid substance” and replace with the word “lotion”.
Claim 31, line 27 is amended to delete the words “liquid substance” and replace with the word “lotion”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further review of Applicant’s claim amendments and arguments, an interview was conducted to discuss the current claim amendments.  The claim amendments did not overcome the current rejections because as claimed because of a 112(b) rejection for functional language. In this instance, the claims are functional in nature and recite the limitation: ‘the adhesion of the multilayer nanofiber sheet to the object is achieved as the water-
A comparison of Siniaguine to Applicant is provided in the marked up figures below.

    PNG
    media_image1.png
    350
    1244
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    883
    media_image2.png
    Greyscale



To overcome the functional language and the prior art, Applicant submitted proposed amendments to limit the fiber types as noted in the amendment and to limit the liquid applied to a lotion.  The submitted claim amendments would overcome any 112(b) functional language rejections as the claims as amended recite the structural and material limitations that provide for the adhesion of the water soluble porous layer to the surface of the object.  Applicant’s specification presents evidence of the function properties in Tables 1 and 2.
Per the examiner’s amendment, the prior art of record, Siniaguine, fails to teach or suggest the fibers are natural polymers as listed and fails to teach or suggest a lotion is applied and the wound care device is then adhered to the object by the dissolution of the dissolved water soluble fibers and the lotion.  Siniaguine differs and requires an adhesive to adhere the wound to the skin. 
The submitted claim amendments and Examiner’s amendment as discussed in the interview of 10/22/2021 additionally overcome the previous rejection over Reneker and Sato as the references failed to teach or suggest Reneker and Sato fail to teach or suggest a lotion is applied to the nanofiber sheet which in combination with dissolving natural polymer fibers as claimed, allows the nanofiber sheet to adhere to the object. Further Reneker and Sato fail to teach or suggest an outer layer (substrate layer) with an air resistance greater than 30 s/100 and Reneker and Sato did not teach an outer layer (substrate layer) that was a film as claimed by claim 8.  
rd layer that is a substrate layer that has a high air resistance and Tojo ‘518 requires an adhesive 3rd layer (13) which does not meet the claimed substrate limitations.
Additional prior art of record, Aubrun-Sonneville (US 20070134304) is directed to a soluble article for exfoliating skin.  Aubrun-Sonneville requires a water soluble fiber layer and an insoluble fiber layer and multilayer embodiments are included.  Aubrun-Sonneville differs and teaches the water soluble layer is placed adjacent the skin [0061] and the skin is moistened prior to application.  While Aubrun-Sonneville does not require an adhesive, Aubrun-Sonneville fails to teach or suggest a three layer structure wherein the middle layer is the water soluble layer.

The prior art of record fails to teach or suggest the claimed invention and it would not have been obvious to employ the combination of a lotion and the fibrous layered structure of the claimed materials motivated to produce a device wherein an inner nanofiber layer of natural polymer fibers dissolves and adheres to the object as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759